TAYLOR, District Judge
(dissenting).
I dissent from the result reached in this case because I believe petitioner should be given an opportunity to set up inter-company transactions which would reduce its apparent taxable income. It seems to me the disregarding of inter-company transactions by the taxpayer upon the idea that the affiliates would be treated as a unit by the Commissioner and later the Board of Tax Appeals has caused an inequitable result. The ease should, in my opinion, be reopened so that the tax returns may be made to reflect all inter-company transactions, particularly those now" reflected by the books of the affiliates, which would reduce the apparent income of petitioner.